COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Pamela J. Hazelwood v. Keith L. Hazelwood

Appellate case number:    01-17-00147-CV

Trial court case number: 2015-49239

Trial court:              310th District Court of Harris County

        On January 19, 2018, appellant filed a motion, withdrawing her “First Amended Fourth
Motion to Supplement the Clerks Record” (filed December 27, 2017), and requesting other
relief.
       On January 22, 2018, appellant filed an amended version of her January 19, 2018 motion.
      As appellant has withdrawn her December 27, 2017 “First Amended Fourth Motion to
Supplement the Clerks Record,” all relief requested in that motion is DENIED.
       All other relief requested in appellant’s motion filed on January 19, 2018, as amended on
January 22, 2018, is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: February 15, 2018